DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of Patent No.: US 10,863,408 B2 to Basu Mallick et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-13 of the instant application is obvious variant of Claims 1-13 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. in that they contain substantially the same subject matter.  
	Regarding Independent Claim 1, Independent Claim 1 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘receiving circuit configured to receive a handoff command message, for the handoff to the target base station, including a handoff execution condition; and a processor configured to determine, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station; wherein, in case the processor determines that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station to thereby time align the uplink carrier of the target radio cell, and (b) by transmitting to the target base station a handoff complete message thereby indicating completion of the handoff to the target base station including completion of configuration of the communication apparatus for communication with the target base station via the target radio cell’ (Independent Claim 1 of the instant application discloses ‘a receiver, which, in operation, receives a handoff command message, for the handoff to the target base station, including a handoff execution condition; and circuitry, which, in operation, determines, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station; wherein, in case the circuitry determines that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell’);
Independent Claim 1 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell; and the processor, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values; and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’ (Independent Claim 1 of the instant application discloses  ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell; and the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values; and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 2, Claim 2 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein the communication apparatus, prior to receiving the handoff command message, communicates with a source base station via the source radio cell; and the receiving circuit, in operation, receives the handoff command message from the source base station via a downlink carrier of the source radio cell; and, after receiving the handoff command message, the communication apparatus detaches from the source radio cell whereby communication with the source base station is stopped’ (Claim 2 of the instant application discloses ‘wherein the communication apparatus, prior to receiving the handoff command message, communicates with a source base station via the source radio cell; and the receiver, in operation, receives the handoff command message from the source base station via a downlink carrier of the source radio cell; and, after receiving the handoff command message, the communication apparatus detaches from the source radio cell whereby communication with the source base station is stopped’).
Regarding Claim 3, Claim 3 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a timer value, and the processor, in operation, determines whether or not a timer with the timer value has expired; wherein, upon expiration of the timer with the timer value, the communication apparatus is to trigger execution of the handoff to the target base station’ (Claim 3 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a timer value, and the circuitry, in operation, determines whether or not a timer with the timer value has expired, and wherein, upon expiration of the timer with the timer value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 4, Claim 4 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein the processor, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’ (Claim 4 of the instant application discloses ‘wherein the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 5, Claim 5 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to at least one threshold value for the signal strength or signal quality of the source and/or target radio cell, and the processor, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below the at least one threshold value and/or the signal strength or signal quality of the target radio cell rises above the at least one threshold value, and wherein, upon the signal strength or signal quality having fallen below the at least one threshold value and/or having risen above the at least one threshold value, the communication apparatus is to trigger execution of the handoff to the target base station’ (Claim 5 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to at least one threshold value for the signal strength or signal quality of the source and/or target radio cell, and the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below the at least one threshold value and/or the signal strength or signal quality of the target radio cell rises above the at least one threshold value, and wherein, upon the signal strength or signal quality having fallen below the at least one threshold value and/or having risen above the at least one threshold value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 6, Claim 6 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein the threshold value for the signal strength corresponds to a threshold value for a reference signal received power (RSRP) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell, and the threshold value for the signal quality corresponds to a threshold value for a reference signal received quality (RSRQ) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell’ (Claim 6 of the instant application discloses ‘wherein the threshold value for the signal strength corresponds to a threshold value for a reference signal received power (RSRP) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell, and the threshold value for the signal quality corresponds to a threshold value for a reference signal received quality (RSRQ) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell’).
Regarding Claim 7, Claim 7 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the processor, in operation, determines whether or not a number of out-of-sync events exceeds a pre-configured number N, and wherein, in case the number of out-of-sync events exceeds the pre-configured number N, the communication apparatus is to trigger execution of the handoff to the target base station’ (Claim 7 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a pre-configured number N, and wherein, in case the number of out-of-sync events exceeds the pre-configured number N, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 8, Claim 8 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the processor, in operation, determines whether or not a number of out-of-sync events exceeds a received counter value, and wherein, in case the number of out-of-sync events exceeds the received counter value, the communication apparatus is to trigger execution of the handoff to the target base station’ (Claim 8 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a received counter value, and wherein, in case the number of out-of-sync events exceeds the received counter value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 9, Claim 9 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein the handoff command message corresponds to a RRCConnectionReconfiguration message’ (Claim 9 of the instant application discloses ‘wherein the handoff command message corresponds to a RRCConnectionReconfiguration message’).
Regarding Claim 10, Claim 10 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein the handoff complete message corresponds to a RRCConnectionReconfigurationComplete message’ (Claim 10 of the instant application discloses ‘wherein the handoff complete message corresponds to a RRCConnectionReconfigurationComplete message’).
Regarding Claim 11, Claim 11 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein: in case the processor determines, within a second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and in case the processor determines, after expiry of the second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-based RACH procedure based on a random access preamble randomly selected by the communication apparatus’ (Claim 11 of the instant application discloses ‘wherein: in case the circuitry determines, within a second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and in case the circuitry determines, after expiry of the second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-based RACH procedure based on a random access preamble randomly selected by the communication apparatus’).
Regarding Claim 12, Claim 12 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘wherein the received handoff command message includes a RACH validity timer, and the processor, in operation, re-configures the second pre-configured period of time based on the RACH validity timer’ (Claim 12 of the instant application discloses ‘wherein the received handoff command message includes a RACH validity timer, and the circuitry, in operation, re-configures the second pre-configured period of time based on the RACH validity timer’).
Regarding Independent Claim 13, Independent Claim 13 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘receiving by the communication apparatus a handoff command message for the handoff to the target base station including a handoff execution condition; and determining by the communication apparatus, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station, wherein, in case the communication apparatus determines that it is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station to thereby time align the uplink carrier of the target radio cell, and (b) by transmitting to the target base station a handoff complete message thereby indicating completion of the handoff to the target base station including completion of configuration of the communication apparatus for communication with the target base station via the target radio cell, and wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell’ (Independent Claim 13 of the instant application discloses ‘receiving by the communication apparatus a handoff command message for the handoff to the target base station including a handoff execution condition; and determining by the communication apparatus, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station, wherein, in case the communication apparatus determines that it is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell, and wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell’);
Independent Claim 13 of Patent No.: US 10,863,408 B2 to Basu Mallick et al. discloses ‘determining whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’ (Independent Claim 13 of the instant application discloses ‘determining whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).

4.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of Patent No.: US 10,536,890 B2 to Basu Mallick et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-13 of the instant application is obvious variant of Claims 1-18 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. in that they contain substantially the same subject matter.  
Regarding Independent Claim 1, Independent Claim 1 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘a receiver which, in operation, receives a handoff command message for a handoff including a handoff execution condition and a handoff validity timer, wherein the receiver, in operation, receives the handoff command message from a source base station via a downlink carrier of a source radio cell; and circuitry which, in operation, determines, based on the received handoff execution condition included in the handoff command message, whether or not the mobile terminal is to trigger execution of the handoff; wherein, when the circuitry determines that the mobile terminal is to trigger the execution of the handoff, the mobile terminal executes the handoff by: (a) performing a random access channel (RACH) procedure to thereby time align an uplink carrier of a target radio cell, and (b) transmitting a handoff complete message thereby indicating completion of the handoff including completion of configuration of the mobile terminal for communication via the target radio cell’ (Independent Claim 1 of the instant application discloses ‘a receiver, which, in operation, receives a handoff command message, for the handoff to the target base station, including a handoff execution condition; and circuitry, which, in operation, determines, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station; wherein, in case the circuitry determines that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell’);
Independent Claim 1 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein when the circuitry does not, within a first pre-configured period of time, determine that the mobile terminal is to trigger the execution of the handoff, the circuitry: discards the received handoff command message; and re-configures the first pre-configured period of time based on the handoff validity timer’ (Independent Claim 1 of the instant application discloses  ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell; and the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values; and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 2, Claim 2 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein the mobile terminal, prior to receiving the handoff command message, communicates with the source base station via the source radio cell’ (Claim 2 of the instant application discloses ‘wherein the communication apparatus, prior to receiving the handoff command message, communicates with a source base station via the source radio cell; and the receiver, in operation, receives the handoff command message from the source base station via a downlink carrier of the source radio cell; and, after receiving the handoff command message, the communication apparatus detaches from the source radio cell whereby communication with the source base station is stopped’).
Regarding Claim 3, Claim 3 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a timer value; and the circuitry, in operation, determines whether or not a timer with the timer value has expired, wherein, upon expiration of the timer with the timer value, the mobile terminal is to trigger the execution of the handoff’ (Claim 3 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a timer value, and the circuitry, in operation, determines whether or not a timer with the timer value has expired, and wherein, upon expiration of the timer with the timer value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 4, Claim 4 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger the execution of the handoff based on threshold values for signal strength or signal quality of at least one of: the source radio cell or the target radio cell; and the circuitry, in operation, determines whether or not at least one of: the signal strength or signal quality of the source radio cell falls below one of the threshold values or the signal strength or signal quality of the target radio cell rises above another of the threshold values, wherein, upon the signal strength or signal quality having fallen below the one of the threshold values or having risen above the another of the threshold values, the mobile terminal is to trigger the execution of the handoff’ (Claim 4 of the instant application discloses ‘wherein the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 5, Claim 5 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to at least one threshold value for a signal strength or signal quality of at least one of: the source radio cell or the target radio cell; and the circuitry, in operation, determines whether or not at least one of: the signal strength or signal quality of the source radio cell falls below the at least one threshold value or the signal strength or signal quality of the target radio cell rises above the at least one threshold value, wherein, upon the signal strength or signal quality having fallen below the at least one threshold value or having risen above the at least one threshold value, the mobile terminal is to trigger the execution of the handoff’ (Claim 5 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to at least one threshold value for the signal strength or signal quality of the source and/or target radio cell, and the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below the at least one threshold value and/or the signal strength or signal quality of the target radio cell rises above the at least one threshold value, and wherein, upon the signal strength or signal quality having fallen below the at least one threshold value and/or having risen above the at least one threshold value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 6, Claim 6 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein the at least one threshold value for the signal strength corresponds to a threshold value for a reference signal received power (RSRP) to be measured by the mobile terminal based on reference signals (RSs) transmitted in at least one of: the source radio cell or the target radio cell; and the at least one threshold value for the signal quality corresponds to a threshold value for a reference signal received quality (RSRQ) to be measured by the mobile terminal based on the reference signals (RSs) transmitted in at least one of: the source radio cell or the target radio cell’ (Claim 6 of the instant application discloses ‘wherein the threshold value for the signal strength corresponds to a threshold value for a reference signal received power (RSRP) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell, and the threshold value for the signal quality corresponds to a threshold value for a reference signal received quality (RSRQ) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell’).
Regarding Claim 7, Claim 7 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger the execution of the handoff based on out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout); and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a pre-configured number N, wherein, in case the number of out-of-sync events exceeds the pre-configured number N, the mobile terminal is to trigger the execution of the handoff’ (Claim 7 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a pre-configured number N, and wherein, in case the number of out-of-sync events exceeds the pre-configured number N, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 8, Claim 8 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout); and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a received counter value, wherein, in case the number of out-of-sync events exceeds the received counter value, the mobile terminal is to trigger the execution of the handoff’ (Claim 8 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a received counter value, and wherein, in case the number of out-of-sync events exceeds the received counter value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 9, Claim 9 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein the handoff command message corresponds to an RRCConnectionReconfiguration message’ (Claim 9 of the instant application discloses ‘wherein the handoff command message corresponds to a RRCConnectionReconfiguration message’).
Regarding Claim 10, Claim 10 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein the handoff complete message corresponds to an RRCConnectionReconfigurationComplete message’ (Claim 10 of the instant application discloses ‘wherein the handoff complete message corresponds to a RRCConnectionReconfigurationComplete message’).
Regarding Claim 11, Claim 11 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein: in case the circuitry determines, within a second pre-configured period of time, that the mobile terminal is to trigger the execution of the handoff, the mobile terminal executes the handoff including (a) performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and in case the circuitry determines, after expiry of the second pre-configured period of time, that the mobile terminal is to trigger the execution of the handoff, the mobile terminal executes the handoff including (a) performing a contention-based RACH procedure based on a random access preamble randomly selected by the mobile terminal’ (Claim 11 of the instant application discloses ‘wherein: in case the circuitry determines, within a second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and in case the circuitry determines, after expiry of the second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-based RACH procedure based on a random access preamble randomly selected by the communication apparatus’).
Regarding Claim 12, Claim 12 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein the received handoff command message includes a RACH validity timer, and the circuitry, in operation, re-configures the second pre-configured period of time based on the RACH validity timer’ (Claim 12 of the instant application discloses ‘wherein the received handoff command message includes a RACH validity timer, and the circuitry, in operation, re-configures the second pre-configured period of time based on the RACH validity timer’).
Regarding Independent Claim 13, Independent Claim 15 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘receiving, by a mobile terminal, a handoff command message for a handoff including a handoff execution condition and a handoff validity timer, the mobile terminal, in operation, receives the handoff command message from a source base station via a downlink carrier of a source radio cell; and determining, by the mobile terminal, based on the received handoff execution condition included in the handoff command message, whether or not the mobile terminal is to trigger execution of the handoff; wherein, when the mobile terminal determines that the mobile terminal is to trigger the execution of the handoff, the mobile terminal executes the handoff by: (a) performing a random access channel (RACH) procedure to thereby time align an uplink carrier of a target radio cell, and (b) transmitting a handoff complete message thereby indicating completion of the handoff including completion of configuration of the mobile terminal for communication via the target radio cell’ (Independent Claim 13 of the instant application discloses ‘receiving by the communication apparatus a handoff command message for the handoff to the target base station including a handoff execution condition; and determining by the communication apparatus, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station, wherein, in case the communication apparatus determines that it is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell, and wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell’);
Independent Claim 15 of Patent No.: US 10,536,890 B2 to Basu Mallick et al. discloses ‘wherein when the mobile terminal does not, within a first pre-configured period of time, determine that the mobile terminal is to trigger the execution of the handoff: discards the received handoff command message; and re-configures the first pre-configured period of time based on the handoff validity timer’ (Independent Claim 13 of the instant application discloses ‘determining whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).

5.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of Patent No.: US 10,200,931 B2 to Basu Mallick et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-13 of the instant application is obvious variant of Claims 1-12 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. in that they contain substantially the same subject matter.  
Regarding Independent Claim 1, Independent Claim 1 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘receiving a handoff command message for the handoff to the target base station including a handoff execution condition and a handoff validity timer; and determining, based on the received handoff execution condition included in the handoff command message, whether the mobile terminal is to trigger execution of the handoff to the target base station; wherein, the process includes responding to a determination that the mobile terminal is to trigger execution of the handoff to the target base station by executing the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station to thereby time align the uplink carrier of the target radio cell, and (b) by transmitting to the target base station a handoff complete message thereby indicating completion of the handoff to the target base station including completion of configuration of the mobile terminal for communication with the target base station via the target radio cell’ Independent Claim 1 of the instant application discloses ‘a receiver, which, in operation, receives a handoff command message, for the handoff to the target base station, including a handoff execution condition; and circuitry, which, in operation, determines, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station; wherein, in case the circuitry determines that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell’);
Independent Claim 1 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein when the process does not, within a first configured period of time, determine that the mobile terminal is to trigger execution of the handoff to the target base station, the process includes: discarding the received handoff command message; and reconfiguring the first configured period of time based on the handoff validity timer’ (Independent Claim 1 of the instant application discloses  ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell; and the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values; and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 2, Claim 2 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein the mobile terminal, prior to receiving the handoff command message, communicates with a source base station via a source radio cell and the process includes: receiving the handoff command message from the source base station via a downlink carrier of the source radio cell; and after receiving the handoff command message, detaching the mobile terminal from the source radio cell thereby stopping communication with the source base station’ (Claim 2 of the instant application discloses ‘wherein the communication apparatus, prior to receiving the handoff command message, communicates with a source base station via the source radio cell; and the receiver, in operation, receives the handoff command message from the source base station via a downlink carrier of the source radio cell; and, after receiving the handoff command message, the communication apparatus detaches from the source radio cell whereby communication with the source base station is stopped’).
Regarding Claim 3, Claim 3 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein, the handoff execution condition, included in the received handoff command message, corresponds to a timer value; and the process includes: determining whether a timer with the timer value has expired; and upon expiration of the timer with the timer value, triggering execution of the handoff to the target base station’ Claim 3 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a timer value, and the circuitry, in operation, determines whether or not a timer with the timer value has expired, and wherein, upon expiration of the timer with the timer value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 4, Claim 4 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein, the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for the signal strength or signal quality of a source and/or target radio cell; and the process includes: determining whether the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values; and upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, triggering execution of the handoff to the target base station’ (Claim 4 of the instant application discloses ‘wherein the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 5, Claim 5 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein, the handoff execution condition, included in the received handoff command message, corresponds to at least one threshold value for the signal strength or signal quality of a source and/or target radio cell; and the process includes: determining whether the signal strength or signal quality of the source radio cell falls below the at least one threshold value and/or the signal strength or signal quality of the target radio cell rises above the at least one threshold value; and upon the signal strength or signal quality having fallen below the at least one threshold value and/or having risen above the at least one threshold value, triggering execution of the handoff to the target base station’ (Claim 5 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to at least one threshold value for the signal strength or signal quality of the source and/or target radio cell, and the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below the at least one threshold value and/or the signal strength or signal quality of the target radio cell rises above the at least one threshold value, and wherein, upon the signal strength or signal quality having fallen below the at least one threshold value and/or having risen above the at least one threshold value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 6, Claim 6 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein, the threshold value for the signal strength corresponds to a threshold value for the reference signal received power (RSRP) to be measured by the mobile terminal based on reference signals (RSs) transmitted in the source and/or target radio cell; and the threshold value for the signal quality corresponds to a threshold value for the reference signal received quality (RSRQ) to be measured by the mobile terminal based on reference signals (RSs) transmitted in the source and/or target radio cell’ (Claim 6 of the instant application discloses ‘wherein the threshold value for the signal strength corresponds to a threshold value for a reference signal received power (RSRP) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell, and the threshold value for the signal quality corresponds to a threshold value for a reference signal received quality (RSRQ) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell’).
Regarding Claim 7, Claim 7 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein, the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on out-of-sync events where a channel quality of a source radio cell falls below an out-of-sync threshold (Qout); and the process includes: determining whether the number of out-of-sync events exceeds a configured number N; and in response to a determination that the number of out-of-sync events exceeds the configured number N, triggering execution of the handoff to the target base station’ (Claim 7 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a pre-configured number N, and wherein, in case the number of out-of-sync events exceeds the pre-configured number N, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 8, Claim 8 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein, the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of a source radio cell falls below an out-of-sync threshold (Qout); and the process includes: determining whether the number of out-of-sync events exceeds a received counter value; and in response to a determination that the number of out-of-sync events exceeds the received counter value, triggering execution of the handoff to the target base station’ (Claim 8 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a received counter value, and wherein, in case the number of out-of-sync events exceeds the received counter value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 9, Claim 9 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein the handoff command message corresponds to a RRCConnectionReconfiguration message’ (Claim 9 of the instant application discloses ‘wherein the handoff command message corresponds to a RRCConnectionReconfiguration message’).
Regarding Claim 10, Claim 10 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein the handoff complete message corresponds to a RRCConnectionReconfigurationComplete message’ (Claim 10 of the instant application discloses ‘wherein the handoff complete message corresponds to a RRCConnectionReconfigurationComplete message’).
Regarding Claim 11, Claim 11 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein the process includes: responding to a determination, made within a second configured period of time, that the mobile terminal is to trigger execution of the handoff to the target base station, by executing the handoff to the target base station, the handoff including performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and responding to a determination, made after expiry of the second configured period of time, that the mobile terminal is to trigger execution of the handoff to the target base station, by executing the handoff to the target base station, the handoff including performing a contention-based RACH procedure based on a random access preamble randomly selected by the mobile terminal’ (Claim 11 of the instant application discloses ‘wherein: in case the circuitry determines, within a second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and in case the circuitry determines, after expiry of the second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-based RACH procedure based on a random access preamble randomly selected by the communication apparatus’).
Regarding Claim 12, Claim 12 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein, the received handoff command message includes a RACH validity timer; and the process includes re-configuring the second configured period of time based on the RACH validity timer’ (Claim 12 of the instant application discloses ‘wherein the received handoff command message includes a RACH validity timer, and the circuitry, in operation, re-configures the second pre-configured period of time based on the RACH validity timer’).
Regarding Independent Claim 13, Independent Claim 1 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘receiving circuit configured to receive a handoff command message, for the handoff to the target base station, including a handoff execution condition; and a processor configured to determine, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station; wherein, in case the processor determines that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station to thereby time align the uplink carrier of the target radio cell, and (b) by transmitting to the target base station a handoff complete message thereby indicating completion of the handoff to the target base station including completion of configuration of the communication apparatus for communication with the target base station via the target radio cell’ (Independent Claim 13 of the instant application discloses ‘receiving by the communication apparatus a handoff command message for the handoff to the target base station including a handoff execution condition; and determining by the communication apparatus, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station, wherein, in case the communication apparatus determines that it is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell, and wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell’);
Independent Claim 1 of Patent No.: US 10,200,931 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell; and the processor, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values; and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’ (Independent Claim 13 of the instant application discloses ‘determining whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).

6.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of Patent No.: US 9,888,424 B2 to Basu Mallick et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-13 of the instant application is obvious variant of Claims 1-16 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. in that they contain substantially the same subject matter.  
Regarding Independent Claim 1, Independent Claim 1 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘a receiving circuit configured to receive a handoff command message for the handoff to the target base station including a handoff execution condition and a handoff validity timer; and a processor configured to determine, based on the received handoff execution condition included in the handoff command message, whether or not the mobile terminal is to trigger execution of the handoff to the target base station; wherein, in case the processor determines that the mobile terminal is to trigger execution of the handoff to the target base station, the mobile terminal executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station to thereby time align the uplink carrier of the target radio cell, and (b) by transmitting to the target base station a handoff complete message thereby indicating completion of the handoff to the target base station including completion of configuration of the mobile terminal for communication with the target base station via the target radio cell’ (Independent Claim 1 of the instant application discloses ‘a receiver, which, in operation, receives a handoff command message, for the handoff to the target base station, including a handoff execution condition; and circuitry, which, in operation, determines, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station; wherein, in case the circuitry determines that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell’);
Independent Claim 1 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein in case the processor does not, within a first pre-configured period of time, determine that the mobile terminal is to trigger execution of the handoff to the target base station, the processor: discards the received handoff command message; and re-configures the first pre-configured period of time based on the handoff validity timer’ (Independent Claim 1 of the instant application discloses  ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell; and the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values; and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 2, Claim 2 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein the mobile terminal, prior to receiving the handoff command message, communicates with a source base station via a source radio cell; and the receiving circuit, in operation, receives the handoff command message from the source base station via a downlink carrier of the source radio cell; and, after receiving the handoff command message, the mobile terminal detaches from the source radio cell whereby communication with the source base station is stopped’ (Claim 2 of the instant application discloses ‘wherein the communication apparatus, prior to receiving the handoff command message, communicates with a source base station via the source radio cell; and the receiver, in operation, receives the handoff command message from the source base station via a downlink carrier of the source radio cell; and, after receiving the handoff command message, the communication apparatus detaches from the source radio cell whereby communication with the source base station is stopped’).
Regarding Claim 3, Claim 3 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a timer value; and the processor, in operation, determines whether or not a timer with the timer value has expired; wherein, upon expiration of the timer with the timer value, the mobile terminal is to trigger execution of the handoff to the target base station’ (Claim 3 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a timer value, and the circuitry, in operation, determines whether or not a timer with the timer value has expired, and wherein, upon expiration of the timer with the timer value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 4, Claim 4 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for the signal strength or signal quality of a source and/or target radio cell; and the processor, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values; wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the mobile terminal is to trigger execution of the handoff to the target base station’ (Claim 4 of the instant application discloses ‘wherein the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, and wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 5, Claim 5 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to at least one threshold value for the signal strength or signal quality of a source and/or target radio cell; and the processor, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below the at least one threshold value and/or the signal strength or signal quality of the target radio cell rises above the at least one threshold value; wherein, upon the signal strength or signal quality having fallen below the at least one threshold value and/or having risen above the at least one threshold value, the mobile terminal is to trigger execution of the handoff to the target base station’ (Claim 5 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to at least one threshold value for the signal strength or signal quality of the source and/or target radio cell, and the circuitry, in operation, determines whether or not the signal strength or signal quality of the source radio cell falls below the at least one threshold value and/or the signal strength or signal quality of the target radio cell rises above the at least one threshold value, and wherein, upon the signal strength or signal quality having fallen below the at least one threshold value and/or having risen above the at least one threshold value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 6, Claim 6 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein the threshold value for the signal strength corresponds to a threshold value for the reference signal received power (RSRP) to be measured by the mobile terminal based on reference signals (RSs) transmitted in the source and/or target radio cell; and the threshold value for the signal quality corresponds to a threshold value for the reference signal received quality (RSRQ) to be measured by the mobile terminal based on reference signals (RSs) transmitted in the source and/or target radio cell’ (Claim 6 of the instant application discloses ‘wherein the threshold value for the signal strength corresponds to a threshold value for a reference signal received power (RSRP) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell, and the threshold value for the signal quality corresponds to a threshold value for a reference signal received quality (RSRQ) to be measured by the communication apparatus based on reference signals (RSs) transmitted in the source and/or target radio cell’).
Regarding Claim 7, Claim 7 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on out-of-sync events where a channel quality of a source radio cell falls below an out-of-sync threshold (Qout); and the processor, in operation, determines whether or not the number of out-of-sync events exceeds a pre-configured number N, wherein, in case the number of out-of-sync events exceeds the pre-configured number N, the mobile terminal is to trigger execution of the handoff to the target base station’ (Claim 7 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a pre-configured number N, and wherein, in case the number of out-of-sync events exceeds the pre-configured number N, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 8, Claim 8 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of a source radio cell falls below an out-of-sync threshold (Qout); and the processor, in operation, determines whether or not the number of out-of-sync events exceeds a received counter value, wherein, in case the number of out-of-sync events exceeds the received counter value, the mobile terminal is to trigger execution of the handoff to the target base station’ (Claim 8 of the instant application discloses ‘wherein the handoff execution condition, included in the received handoff command message, corresponds to a counter value for out-of-sync events where a channel quality of the source radio cell falls below an out-of-sync threshold (Qout), and the circuitry, in operation, determines whether or not a number of out-of-sync events exceeds a received counter value, and wherein, in case the number of out-of-sync events exceeds the received counter value, the communication apparatus is to trigger execution of the handoff to the target base station’).
Regarding Claim 9, Claim 9 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein the handoff command message corresponds to a RRCConnectionReconfiguration message’ (Claim 9 of the instant application discloses ‘wherein the handoff command message corresponds to a RRCConnectionReconfiguration message’).
Regarding Claim 10, Claim 10 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein the handoff complete message corresponds to a RRCConnectionReconfigurationComplete message’ (Claim 10 of the instant application discloses ‘wherein the handoff complete message corresponds to a RRCConnectionReconfigurationComplete message’).
Regarding Claim 11, Claim 11 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein: in case the processor determines, within a second pre-configured period of time, that the mobile terminal is to trigger execution of the handoff to the target base station, the mobile terminal executes the handoff to the target base station including (a) performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and in case the processor determines, after expiry of the second pre-configured period of time, that the mobile terminal is to trigger execution of the handoff to the target base station, the mobile terminal executes the handoff to the target base station including (a) performing a contention-based RACH procedure based on a random access preamble randomly selected by the mobile terminal’ (Claim 11 of the instant application discloses ‘wherein: in case the circuitry determines, within a second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-free RACH procedure based on a random access preamble included in the handoff command message; and in case the circuitry determines, after expiry of the second pre-configured period of time, that the communication apparatus is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station including (a) performing a contention-based RACH procedure based on a random access preamble randomly selected by the communication apparatus’).
Regarding Claim 12, Claim 12 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein the received handoff command message includes a RACH validity timer, and the processor, in operation, re-configures the second pre-configured period of time based on the RACH validity timer’ (Claim 12 of the instant application discloses ‘wherein the received handoff command message includes a RACH validity timer, and the circuitry, in operation, re-configures the second pre-configured period of time based on the RACH validity timer’).
Regarding Independent Claim 13, Independent Claim 14 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘receiving by the mobile terminal a handoff command message for the handoff to the target base station including a handoff execution condition station and a handoff validity timer; and determining by the mobile terminal, based on the received handoff execution condition included in the handoff command message, whether or not the mobile terminal is to trigger execution of the handoff to the target base station; wherein, in case the mobile terminal determines that it is to trigger execution of the handoff to the target base station, the mobile terminal executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station to thereby time align the uplink carrier of the target radio cell, and (b) by transmitting to the target base station a handoff complete message thereby indicating completion of the handoff to the target base station including completion of configuration of the mobile terminal for communication with the target base station via the target radio cell’ (Independent Claim 13 of the instant application discloses ‘receiving by the communication apparatus a handoff command message for the handoff to the target base station including a handoff execution condition; and determining by the communication apparatus, based on the received handoff execution condition included in the handoff command message, whether or not the communication apparatus is to trigger execution of the handoff to the target base station, wherein, in case the communication apparatus determines that it is to trigger execution of the handoff to the target base station, the communication apparatus executes the handoff to the target base station (a) by performing a random access channel (RACH) procedure with the target base station, and (b) by transmitting to the target base station a handoff complete message after synchronizing to the target base station for communication with the target base station via a target radio cell, and wherein the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on threshold values for signal strength or signal quality of a source and/or target radio cell’);
Independent Claim 14 of Patent No.: US 9,888,424 B2 to Basu Mallick et al. discloses ‘wherein in case the mobile terminal does not, within a first pre-configured period of time, determine that the mobile terminal is to trigger execution of the handoff to the target base station, the mobile terminal: discards the received handoff command message; and re-configures the first pre-configured period of time based on the handoff validity timer’ (Independent Claim 13 of the instant application discloses ‘determining whether or not the signal strength or signal quality of the source radio cell falls below one of the threshold values and/or the signal strength or signal quality of the target radio cell rises above another of the threshold values, wherein, upon the signal strength or signal quality having fallen below the one of the threshold values and/or having risen above the another of the threshold values, the communication apparatus is to trigger execution of the handoff to the target base station’).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463